UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1614


In Re: ANTONIO MOSLEY, a/k/a Abdullah Hamid,

                    Petitioner.




                          On Petition for Writ of Mandamus.
                      (3:11-cr-00336-RJC-1; 3:14-cv-00399-RJC)


Submitted: August 10, 2017                                        Decided: August 18, 2017


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antonio Mosley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Mosley petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Mosley’s motion on July 13, 2017. Accordingly, because the

district court has recently decided Mosley’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2